DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 11/20/2020.  As directed by the amendment: claim 15 has been amended and claims 1-14 are withdrawn.  Thus, claims 15-24 are presently pending in the application.
Response to Arguments
Applicant argues on page 8 of the Remarks filed on 11/20/2020, the prior art Ortiz fails to disclose “increasing the stiffness of the positioned first and/or second support rings by inserting a stiffening unit into an interior channel arranged in at least part of the first and/or second support rings. The examiner respectfully disagrees. Ortiz discloses in Figure 36, a coiled ring 264 having an inner lumen for receiving a stiffening element 262, 262a, although Figure 36 shows the inner stiffening element is placed around the valve annulus 20 first, Ortiz discloses the male-female coupling of the cuff 264 and the internal coil 262a could be reversed, e.g. coil 262a could carry a cuff which receives a coil or ring on valve 260 (column 9, lines 50-60). Therefore, Ortiz et al. discloses the cuff and the stiffening element is delivered at separate times. Furthermore, in light of the amendment the examiner has introduced Gross et al. to further teach the cuff is implanted 
.Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz et al. U.S. Patent 6,964,684 in view of Gross et al. U.S. Publication 2012/0330411.
Regarding Claim 15, Ortiz et al. discloses a method of repairing a defective heart valve as seen in Figure 36 comprising positioning first 264 and second support rings 264 of an annuloplasty device in a first configuration as a coil on opposite sides of native heart valve However, Ortiz et al. does not expressly disclose increasing the stiffness of the positioned first support ring by inserting a stiffening unit (the support ring is positioned first and the stiffening ring is inserted afterwards). Gross et al. teaches a method of repairing a defective heart valve in the same field of endeavor comprising position a first support ring 26 of an annuloplasty device 22 in a first configuration as a coil on the native heart valve leaflets (as seen in Figures 10A-10C), wherein a stiffening unit 240 is deployed within the lumen of the ring 26 (paragraph [0303] and see Figures 10B-10D) for the purpose of restricting contraction of the implantable structure along the longitudinal axis (paragraph [0306]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ortiz’s first ring to include a stiffening unit that is deployed after the delivery of the ring for the purpose of restricting contraction of the implantable structure along the longitudinal axis (Gross, paragraph [0306]).
Regarding Claim 17, Ortiz et al. discloses activating a contracted state of the annuloplasty device so that a first pitch distance between the first and second support rings in a first configuration (just released from the catheter) is reduced to a second pitch distance (when the first and second support rings transforms to a pre-stressed coiled shape to trap the annulus 
Regarding Claims 18, 24, in the embodiment of Figure 36 used in the rejection above, Ortiz et al. does not expressly discloses wherein positioning the first and second support rings comprises positioning a sheath to form first and second curves thereof as a coiled shape on the opposite sides of the native heart valve leaflets, wherein the first cure of the sheath is arranged along an annulus of the heart valve on the atrial side and a second curve of the sheath is arranged around chordae of the heart valve on the ventricular side, ejecting the first and second support rings from the sheath while retracting the sheath such that the annuloplasty device is arranged along the first and second curves on the opposite sides. In an alternative embodiment as seen in Figures 10-11, Ortiz et al. teaches a coiled-shaped valve support member 80 comprising an inner core surrounded by an outer layer 82 forming a first and second support rings to be positioned along the atrial and ventricular side of the valve annulus 20. Ortiz et al. further teaches wherein positioning the first and second support rings comprises positioning a sheath 84 to form first and second curves thereof as a coiled shape on the opposite sides of the native heart valve annulus (along the atrial and ventricular side, see Figures 1A-2A and 10-11), ejecting the first and second support rings from the sheath while retracting the sheath such that the annuloplasty device is arranged along the first and second curves on the opposite sides (as seen in Figures 10-11 and column 2, lines 35-45 and column 6, lines 64-67 and column 7, lines 1-15) for the purpose of having a sheath that is formed of a low 
Regarding Claim 19, in the embodiment of Figure 36 used in the rejection above, Ortiz et al. does not expressly discloses wherein the first and second support rings are kept substantially stationary in relation to the heart valve when being ejected from the sheath while simultaneously retracting the sheath. In an alternative embodiment as seen in Figures 10-11,Ortiz et al. teaches a coiled-shaped valve support member 80 comprising an inner core surrounded by an outer layer 82 forming a first and second support rings to be positioned between the valve annulus 20. Ortiz et al. further teaches wherein the first and second support rings are kept substantially stationary in relation to the heart valve when being ejected from the sheath while simultaneously retracting the sheath (as seen in Figures 10-11 and column 2, lines 35-45 and column 6, lines 64-67 and lines 1-15) for the purpose of having a sheath that is formed of a low friction material that will make insertion of the coil member easier (column 6, lines 64-67 and column 7, lines 1-15). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ortiz’s first and second support rings to further comprise a sheath as taught in Figures 10-11 for the purpose of having a sheath that is formed of a low friction material that will make insertion of the coil member easier.
Regarding Claims 20, 21, In the embodiment of Figure 36, Ortiz et al. does not expressly disclose whereby retention units are arranged on the first and/or second support rings, wherein the retention units are forced into the tissue by the insertion of the stiffening unit into the interior channel. In an alternative embodiment as seen in Figures 5A-6, Ortiz et al. teaches retention units 44a arranged on the first and/or second support rings 42, wherein forcing the retention units into the tissue by the insertion of the stiffening unit into the interior channel (column 6, lines 20-42) for the purpose of engaging into tissue of the heart valve from the opposite sides and facilitate additional securement (as seen in Figures 5A-6 and column 6, lines 20-34). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ortiz’s first and second support rings to further comprise retention units as taught in Figures 5A-56 for the purpose of having members that engage into the tissue and facilitate additional securement. However, in the embodiment of Figure 2A-3 used in the rejection above, Ortiz et al. does not expressly disclose the method of retracting a sheath. In an alternative embodiment as seen in Figures 10-11,Ortiz et al. teaches a coiled-shaped valve support member 80 comprising an inner core surrounded by an outer layer 82 forming a first and second support rings to be positioned between the valve annulus 20. Ortiz et al. further teaches wherein the first and second support rings are kept substantially stationary in relation to the heart valve when being ejected from the sheath while simultaneously retracting the sheath (as seen in Figures 10-11 and column 2, lines 35-45 and column 6, lines 64-67 and lines 1-15) for the purpose of having a sheath that is formed of a low friction material that will make insertion of the coil member easier (column 6, lines 64-67 and column 7, lines 1-15). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ortiz’s first and second support rings to further comprise a sheath as taught in Figures 10-11 for the purpose of 
Regarding Claim 22, In the embodiment of Figure 36, Ortiz et al. does not expressly disclose the retention units comprises a shape-memory material which are flush with an outer surface of the first support rings. However, in the alternative, as seen in Figure 42, Ortiz et al. teaches a first support ring 344 comprising a stiffening unit 342 and retention units 346 flush with an outer surface of the first support ring 344, wherein the retention units comprises shape memory alloys (column 10, lines 45-65), wherein activating the shape-memory material causes the retention units to transfer from a retracted state (abstract and column 2, lines 18-35 and column 3, lines 7-11) for the purpose of facilitating its movement between an engaged and a disengaged position relative to the replacement valve (abstract and column 2, lines 18-35 and column 3, lines 7-11). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ortiz’s retention units to comprise of a shape memory material which are flush with an outer surface of the first support rings as taught by Figure 42 for the purpose of facilitating its movement between an engaged and a disengaged position relative to the replacement valve.
Claims 16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz et al. U.S. Patent 6,964,684 in view of Gross et al. U.S. Publication 2012/0330411 and further in view of McGuckin Jr. et al. U.S. Patent 7,445,632.
Regarding Claims 16, 23, Ortiz et al. does not expressly disclose wherein positioning the first and second support rings comprises advancing the first and second support rings over a guide wire extending through the interior channel to assume said coil on the opposite sides, the method subsequently comprising retracting the guide wire, and inserting the stiffening unit into the interior channel. McGuckin Jr. et al. teaches coiled-shaped valve support member 10 in the same field of endeavor for placement in a cardiac valve (column 1, lines 11-15 and column 2, lines 60-67) comprising a first support ring 14 and a second support ring 12, wherein positioning the first and second support rings comprises advancing the first and second support rings through a conventional sheath and over a guidewire, the guidewire is removed after the delivery catheter is past the inner side of the valve annulus (proximal side of the annulus, see column 8, lines 26-41 and column 9, lines 43-64) and wherein the first wire element will form the proximal or inner ring 14 ensuring it is on the proximal side of the annulus (“n”) and the second wire element 12 is ejected from the sheath/catheter to form a second annular ring on the distal side of the annulus (as shown in figure 8 and column 8, lines 40-63) for the purpose of having a guidewire for assisting in the proper delivery of the coiled-shaped valve support member to the annulus of a heart valve (columns 8, lines 26-63).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ortiz’s first and second support rings to be advanced through a sheath and over a guidewire for the purpose of having a guidewire to assist in the proper delivery of the coiled-shaped valve support member to the annulus of a heart valve. Furthermore, it is common in the medical art, to utilize a guidewire for proper placement of a device in the heart.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774